          Case 1:21-cv-00314-CKK Document 12-2 Filed 06/08/21 Page 1 of 1




From:Roger Severino <                 .>
Sent:Tuesday, February 2, 2021 5:33 PM
To:Raghavan, Gautam EOP/WHO <Gautam.Raghavan@who.eop.gov>
Cc:MWiener@acus.gov <MWiener@acus.gov>
Subject:Re: Resignation request


Hello Gautam,

Was surprised by your note. What are the grounds for the request for my resignation so early
in my appointed term?

Thanks,

Roger


From:Raghavan, Gautam EOP/WHO <Gautam.Raghavan@who.eop.gov>
Sent:Tuesday, February 2, 2021 5:05 PM
To:                    .<               .>
Cc:MWiener@acus.gov <MWiener@acus.gov>
Subject:Resignation request

Good afternoon,

I am writing on behalf of President Biden to request your resignation from the Administrative
Conference of the United States Council by 5:00 p.m. ET tomorrow, Wednesday, February 3. If you do
not resign by that time, your appointment to the Council will be terminated.

Thank you for your time and service.

Gautam Raghavan
Deputy Assistant to the President & Deputy Director
Office of Presidential Personnel | The White House
